1                                   UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3     ERIC ALLEN POWE, SR.                                      Case No. 2:17-cv-00470-JAD-EJY

4                                              Plaintiff,                       ORDER
              v.
5
      STATE OF NEVADA, et al.,
6
                                             Defendants.
7

8    I.      DISCUSSION

9            On September 16, 2019, this Court entered a screening order permitting an Eighth

10   Amendment claim to proceed against Defendants Rio and Stewart. (ECF No. 10 at 8). The Court

11   stayed the case for 90 days to give Plaintiff and Defendants Rio and Stewart an opportunity to

12   settle their dispute before the filing fee was paid, an answer was filed, or the discovery process

13   began. (Id.). The Court directed the Attorney General’s Office to notify the Court whether it

14   would enter a limited notice of appearance on behalf of Defendants Rio and Stewart for the purpose

15   of settlement. (Id. at 8-9).

16           On October 3, 2019, the Attorney General’s Office informed the Court that it was not

17   authorized to make a limited appearance for the purpose of settlement. (ECF No. 12).

18           In light of the Attorney General Office’s notice, the Court now orders the Attorney

19   General’s Office to file under seal, and not serve the inmate Plaintiff, the last known addresses of

20   Defendants Rio and Stewart. If the last known address of the defendant(s) is a post office box, the

21   Attorney General's Office shall attempt to obtain and provide the last known physical addresses.

22           This case remains stayed and no additional documents shall be filed in this case by any

23   party until the Court lifts the stay.

24   II.     CONCLUSION

25           For the foregoing reasons, IT IS ORDERED that, within 30 days of the date of this order,

26   the Attorney General’s Office shall file under seal, and not serve the inmate Plaintiff, the last

27   known addresses of Defendants Rio and Stewart. If the last known address of the defendant(s) is

28
                                                            1
1
     a post office box, the Attorney General's Office shall attempt to obtain and provide the last known
2
     physical addresses.
3
             IT IS FURTHER ORDERED that this case remains stayed and no additional documents
4
     shall be filed in this case until the Court lifts the stay.
5

6            DATED THIS 4th day of October 2019.

7

8

9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
